Exhibit 10.6

 

FIRST AMENDMENT TO

SECURITIES PURCHASE AGREEMENT

 

THIS FIRST AMENDMENT TO SECURITIES PURCHASE AGREEMENT (this “Amendment”) is made
and entered into as of November 23, 2016, by and among Ener-Core, Inc., a
Delaware corporation (the “Company”) and the undersigned, and amends that
certain Securities Purchase Agreement, dated as of September 1, 2016 (as amended
to date, the “Agreement”), by and among the Company, the “Buyers” identified
therein, and the Subordinated Agent identified therein. Capitalized terms used
herein but not otherwise defined herein shall have the meanings ascribed to such
terms in the Agreement.

 

RECITALS

 

WHEREAS, pursuant to Section 8(e) of the Agreement, any term of the Agreement
may be amended only with the written consent of (i) the Company and (ii) the
holders of at least a majority of the aggregate number of the Conversion Shares
and the Warrant Shares issued or issuable under the Notes (calculated using the
Assumed Conversion Price) and Warrants (without regard to any limitation on
conversion or exercise set forth therein) (as adjusted for any stock dividend,
stock split, stock combination, reclassification or similar transaction
occurring after the date thereof) (the “Required Holders”);

 

WHEREAS, any amendment effected in accordance with Section 8(e) of the Agreement
is binding upon each holder of any securities purchased under the Agreement and
the Company; and

 

WHEREAS, the parties hereto wish to amend the Agreement as set forth below.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties, intending to be legally bound, agree as
follows:

 

ARTICLE I
AMENDMENTS TO THE AGREEMENT

 

Section 1.1 Warrant Adjustment. In consideration of the negotiation, execution
and delivery of this Amendment, the Company shall, upon consummation of the
transactions contemplated hereby, adjust the exercise price per share of each
outstanding Warrant and Additional Warrant held by each Buyer under the
Agreement from $4.00 to $3.00 (as may be adjusted for any stock dividend, stock
split, stock combination, reclassification or similar transaction) and shall
issue any further Additional Warrants with an exercise price of $3.00 per share
(as may be adjusted for any stock dividend, stock split, stock combination,
reclassification or similar transaction).

 

Section 1.2 Extension of Listing Deadline. Section 4(f) of the Agreement is
hereby amended and restated as follows:

 

“The Company shall commence trading of its Common Stock on either The New York
Stock Exchange, Inc., the NYSE MKT LLC, The NASDAQ Capital Market, The NASDAQ
Global Select Market or The NASDAQ Global Market no later than December 31,
2017.”

 



 

 

 

ARTICLE II
MISCELLANEOUS

 

Section 2.1 Effect of this Amendment. This Amendment shall form a part of the
Agreement for all purposes, and each party thereto and hereto shall be bound
hereby. This Amendment shall only be deemed to be in full force and effect from
and after both the execution of this Amendment by the parties hereto and the
execution of agreements substantially identical to this Amendment by the Company
and “Buyers” holding a sufficient number of Conversion Shares and Warrant Shares
issued or issuable under the Notes (calculated using the Assumed Conversion
Price) and Warrants (without regard to any limitation on conversion or exercise
set forth therein) (as adjusted for any stock dividend, stock split, stock
combination, reclassification or similar transaction occurring after the date
thereof) that, together with undersigned, constitute the Required Holders. From
and after such effectiveness, any reference to the Agreement shall be deemed to
be a reference to the Agreement, as amended hereby. Except as specifically
amended as set forth herein, each term and condition of the Agreement shall
continue in full force and effect.

 

Section 2.2 Entire Agreement. This Amendment, together with the Agreement,
contains the entire agreement of the parties and supersedes any prior or
contemporaneous written or oral agreements between them concerning the subject
matter of this Amendment.

 

Section 2.3 Governing Law. This Amendment shall be governed by the internal law
of the State of New York.

 

Section 2.4 Counterparts. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. This Amendment may be executed by fax or electronic mail, in
PDF format, and no party hereto may contest this Amendment’s validity solely
because a signature was faxed or otherwise sent electronically.

 

[Signature Pages Follow]

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Securities Purchase Agreement as of the date first written above.

 

  COMPANY:       ENER-CORE, INC.         By:       Name:     Title:

 

 

Signature Page to First Amendment to Securities Purchase Agreement—September
2016 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this First Amendment to
Securities Purchase Agreement as of the date first written above.

 

 

BUYER:

        By:       Name:     Title:

 

 

Signature Page to First Amendment to Securities Purchase Agreement—September
2016 

 

 



 

 